DETAILED ACTION
	In Election filed on 12/14/2021 Claims 1- 11 are pending. Claims 10- 11 are withdrawn based on restriction and/or election requirement. Claims 1- 9 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10- 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2021.
Applicant’s election without traverse of claims 1- 9 in the reply filed on 12/14/2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
	The term “concrete product machine mold assembly stripper head plate deflection impedance device” is interpreted as the device, for example, shown in Figs. 5- 6. See also [0015] of the instant specification. Thus, limitations directed to the mold head adapter plate, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “where the stripper head plate might otherwise experience undesirable upward deflection in response to force applied by a concrete product being formed within the mold assembly.” It is unclear if claim 1 requires or does not require the upward deflection to satisfy the limitation.
	Claims 2- 9 are rejected by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1- 2 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2014/0000068 A1 (“Casini”).
Regarding claim 1, Casini teaches a concrete product machine mold assembly stripper head plate deflection impedance device for impeding deflection of a stripper head plate of a concrete product machine mold assembly (Figs. 1- 2, 4), the device comprising:
	a spacer (14, 24) having an axial thickness generally equal to a desired spacing between an upper surface of a stripper head plate of a mold assembly stripper head and a lower surface of a mold head adapter plate of a concrete product machine (Figs. 1- 2, 4 and [0024- 0027]); and
	a magnetic element (11, 21) carried by the spacer (14, 24) and capable of positioning to retain the spacer (14, 24) on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the stripper head plate might otherwise experience undesirable upward deflection in response to force applied by a concrete product being formed within the mold assembly (Figs. 1- 2, 4 and [0024- 0027]).

	Regarding claim 2, Casini teaches the magnetic element is received in a magnet receptacle formed in the spacer (Figs. 1- 2, 4 and [0024- 0027]).

Claim(s) 1- 8 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by USP 10484786 (“Hsu Huang”).
	Regarding claim 1, Hsu Huang teaches a concrete product machine mold assembly stripper head plate deflection impedance device for impeding deflection of a stripper head plate of a concrete product machine mold assembly (Fig. 4), the device comprising:
	a spacer (127) having an axial thickness generally equal to a desired spacing between an upper surface of a stripper head plate of a mold assembly stripper head and a lower surface of a mold head adapter plate of a concrete product machine (Fig. 4 and Col. 3 lines 31- 45); and
	a magnetic element (126) carried by the spacer (127) and capable of positioning to retain the spacer (127) on the upper surface of the stripper head plate in a position where the spacer will brace the stripper head plate against the mold head adapter plate, and where the stripper head plate might otherwise experience undesirable upward deflection in response to force applied by a concrete product being formed within the mold assembly (Fig. 4 and Col. 3 lines 31- 45).

	Regarding claim 2, Hsu Huang teaches the magnetic element is received in a magnet receptacle formed in the spacer (Fig. 4 and Col. 3 lines 31- 45).

	Regarding claim 3, Hsu Huang teaches the spacer comprises ferrous metal (Fig. 4 and Col. 3 lines 31- 45 teach the U-shaped element being formed of iron which is a ferrous metal); the magnetic receptacle is formed downward into the spacer from an upper surface of the spacer (Fig. 4); and the magnetic element (126) is retained on a floor of the magnet receptacle by magnetic force generated by the magnetic element (Fig. 4).

	Regarding claim 4, Hsu Huang teaches the magnetic element has a thickness less than a depth of the magnet receptacle (Fig. 4 displays the magnet 126 with a thickness less than the depth of the receptacle of the U-shaped iron 127).

	Regarding claim 5, Hsu Huang teaches spacer is generally puck-shaped and has a circular bottom surface and a cylindrical outer side wall (Figs. 1- 4 display the combination part 111 in which the U-shaped iron 127 and magnet 126 are located being cylindrical and the U-shaped iron 127 and magnet 126 matching the cross-sectional shape of the combination part 111).

	Regarding claim 6, Hsu Huang teaches the magnet receptacle is generally cylindrical and is formed coaxially downward into the spacer from the upper surface of the spacer (Figs. 1- 4 display the combination part 111 in which the U-shaped iron 127 and magnet 126 are located being cylindrical and the U-shaped iron 127 and magnet 126 matching the cross-sectional shape of the combination part 111).

	Regarding claim 7, Hsu Huang teaches the magnetic element is generally puck shaped and is retained on a floor of the magnetic receptacle by the magnetic force generated by the magnetic element (Figs. 1- 4 display the combination part 111 in which the U-shaped iron 127 and magnet 126 are located being cylindrical and the U-shaped iron 127 and magnet 126 matching the cross-sectional shape of the combination part 111).

	Regarding claim 8, Hsu Huang teaches the magnetic element has a diameter less than an inner diameter of the magnet receptacle and is positioned within the magnet receptacle such that a circumferential gap is defined between an inner side wall of the magnetic receptacle and an outer side wall of the magnetic element (Fig. 4 displays the magnet 126 has a diameter less than an inner diameter of the receptacle of the U-shaped iron 127 thereby forming a circumferential gap therebetween).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000068 A1 (“Casini”).
Regarding claim 3, Casini teaches the spacer comprises ferrous metal (Figs. 1- 2, 4 and [0024- 0027] teach the containers 14, 24 being made of a ferromagnetic material, iron is a well-known ferromagnetic material and is also a ferrous material. Thus, it would have been obvious to select iron based on the disclosure of Casini); the magnetic receptacle is formed downward into the spacer from an upper surface of the spacer (Figs. 1- 2, 4); and the magnetic element (11, 21) is retained on a floor of the magnet receptacle by magnetic force generated by the magnetic element (Figs. 1- 2, 4 and [0024- 0027]).

Claims 4- 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0000068 A1 (“Casini”) in view of US 2016/0032954 A1 (“Porter”).
Regarding claim 4, Casini does not explicitly teach the magnetic element has a thickness less than a depth of the receptacle
Porter teaches the magnetic element has a thickness less than a depth of the receptacle ([0064] teaches a magnet 403 having a thickness less than the receptacle 401).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the device of Casini to incorporate the magnet and receptacle configuration as taught by Porter motivated by stabilizing the junction so that it is less susceptible to shear forces in the x- and y-directions (Porter – [0064]).

	Regarding claim 5, Casini teaches spacer is generally puck-shaped and has a circular bottom surface and a cylindrical outer side wall (Figs. 1- 2, 4 and [0024- 0027] teach cup-shaped containers 14, 24. Cup-shaped containers have a circular bottom surface and a cylindrical outer side wall).

	Regarding claim 6, Casini teaches the magnet receptacle is generally cylindrical and is formed coaxially downward into the spacer from the upper surface of the spacer (Figs. 1- 2, 4 and [0024- 0027] teach cup-shaped containers 14, 24. Cup-shaped containers have a receptacle which is generally cylindrical and is formed coaxially downward into the container).

	Regarding claim 7, Casini teaches the magnetic element is generally puck shaped and is retained on a floor of the magnetic receptacle by the magnetic force generated by the magnetic element (Figs. 1- 2, 4 and [0024- 0027] teach the magnets 11, 21 are disc-shaped and located on the floor of the opening of the containers 14, 24).

Regarding claim 8, Casini teaches the magnetic element has a diameter less than an inner diameter of the magnet receptacle and is positioned within the magnet receptacle such that a circumferential gap is defined between an inner side wall of the magnetic receptacle and an outer side wall of the magnetic element (Figs. 1- 2, 4 and [0024- 0027] teach display the permanent magnet 11, 21 having a diameter less than an inner diameter of the opening of the container 14, 24 and is positioned within the opening to form a gap therebetween).

	Regarding claim 9, Casini teaches a resilient substance is disposed within the circumferential gap (Figs. 1- 2, 4 and [0024- 0028] teach spacers 16, 26 located within the annular gap 15, 25 and the spacers being formed of rubber or plastic).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/LEITH S SHAFI/Primary Examiner, Art Unit 1744